HOUCK, J.
1. In determining what constitutes consideration for note, “value” is any consideration sufficient to support a simple contract.
2. Antecedent or pre-existing debt is sufficient to constitute value, in determining consideration for note.
3. Under will bequeathing to wife all husband’s property during her natural life, or as long as she remains unmarried, wife took no actionable interest in unpaid note payable to husband.
4. “Consideration” is benefit to promisor or less or detriment to promisee, in determining validity of consideration of negotiable instrument.
5. “Valuable consideration” may consist either in some right, interest, profit, or benefit accrued to one party, or some forbearance, detriment, loss or responsibility suffered or undertaken by the other.
6. Language in will must be given its plain, ordinary meaning.
7. Under will bequeathing all of husband’s property to wife for life, or as long as she remains unmarried, wife took only life estate in unpaid note payable to husband.
8. Where widow took life interest in note payable to husband, execution of new note to widow by maker of old note on surrender of old note was without consideration, and court should have directed for defendant in suit on new note.
(Shields, J., concurs. Lemert, J., dissents.)
For reference to full opinion, see Omnibus Index, last page, this issue.